Citation Nr: 1822222	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an effective date prior to July 17, 2009 for a grant of service connection for nodule of the right lung with scarring.

2. Entitlement to an initial compensable rating for nodule of the right lung with scarring. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

A videoconference hearing in this matter was held before the undersigned Veteran's law judge on May 2015. The transcript is of record. 

The Veteran's representative has raised the issue of clear and unmistakable error (CUE). If the Veteran would like to file for clear and unmistakable error, that must be done with the RO. The Board notes, without prejudice, that the representative's stated basis for CUE does not constitute a valid assertion, as failure of the duty to assist is not CUE. 


FINDINGS OF FACT

1. The Veteran was denied service connection for scarring of the lung in a November 2007 rating decision. The Veteran submitted a timely Notice of Disagreement. A statement of the case was issued in September 2008. The Veteran did not submit a substantive appeal. 

2. The Veteran's nodule of the right lung with scarring is manifested by shortness of breath and an FEV-1/FVC value of 81%. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date prior to July 17, 2009, for a grant of service connection for nodule of the right lung with scarring have not been met. 38 U.S.C. §§ 5110 (2012); 38 C.F.R. § 3.400 (2017).

2. The criteria for a compensable rating for nodule of the right lung with scarring have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6820 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

All duties under VCAA have been met. During the hearing, the VLJ clarified the issues, asked if there was any outstanding evidence, explained the concept of increased ratings, held the file open so as to provide an opportunity to submit evidence, and identified potential evidentiary defects.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

I. Effective Date of Grant of Service Connection

The Veteran has challenged the effective date of the grant of service connection for his nodule of the right lung with scarring, which is July 17, 2009. 

"Unless specifically provided otherwise in this chapter [38 U.S.C. §§ 5100 et seq.], the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C. § 5110(a). If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation. 38 U.S.C. § 5110(b)(1). 

Sections 3.155 and 3.157 have been amended or eliminated.  However, the regulations were in force at the time of the prior decisions.  "Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155 (a). Further, under 38 C.F.R. § 3.157(b)(1), a report of examination or hospitalization may constitute an informal claim. 

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits. See Lalonde v. West, 12 Vet. App. 377, 380-81 (1999). In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits. 38 C.F.R. § 3.157(b).

The Veteran filed a claim for service connection for scarring of the lung in June 2007. That claim was denied in a November 2007 rating decision. The Veteran filed an NOD, and a Statement of the Case was subsequently issued in September 2008. No substantive appeal was filed and the decision was final. 

On July 17, 2009, the Veteran submitted a letter again requesting service connection for scarring of the lung. Upon appeal, that decision was ultimately reversed and service connection was granted in a December 2013 rating decision with an effective date of January 21, 2011. The Veteran filed an NOD and upon review the effective date was changed to July 17, 2009.

There are two elements that must be addressed.  The first is whether the appellant may receive an effective date based upon the initial claim rather than a claim to reopen.  The second is whether VA may have missed a pending claim filed prior to July 17, 2009.

The effective date is based upon law.  Here, there was a prior final decision denying the benefit sought.  The attempt to revisit that prior claim and decision is prohibited as that would vitiate the concept of finality.  The proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C. § 5110(a).  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In regard to the second theory, we have reviwed the file and there was no formal or informal claim submitted between the prior final claim and the document received on July 17, 2009. Therefore, an earlier effective date is not warranted. 

Here, the proper effective date is the date of receipt of the claim to reopen.

II. Rating of Nodule of Right Lung with Scarring

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Separate DCs identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Hart v. Mansfield, 21 Vet. App.  505 (2007). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran seeks a compensable rating for his nodule of the right lung with scarring, which is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6820. Under Diagnostic Code 6820, the disability is evaluated using an appropriate respiratory analogy. As the Veteran's primary complaint is shortness of breath, the Board finds Diagnostic Code 6602 for asthma to be an appropriate analogy. Under Diagnostic Code 6602, a 10 percent rating is warranted for an FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy. 38 C.F.R. § 4.97, Diagnostic Code 6602. Post-bronchodilator results are required when pulmonary function tests (PFT) are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. See 38 C.F.R. § 4.96(d)(4). In applying the rating criteria, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values should be used for rating purposes. 38 C.F.R. § 4.96(d)(5).

Throughout the period on appeal, the Veteran has reported shortness of breath, which is worse when lying on his left side. 

A January 2014 letter submitted by the Veteran's private physician states that the Veteran's chest expansion was decreased by one inch when lying on his left side as opposed to his right. The physician also states that he believes tidal volume testing results would be different if performed with the Veteran lying on his side. However, no PFT results were provided. 

The Veteran received a VA examination in January 2011. The examiner noted that PFT testing was normal and stated that the Veteran "does not appear to have any direct pulmonary limitation related to his lung scarring." 

A July 2014 VA examination found no residual conditions or complications due the Veteran's neoplasm and scarring. The examiner noted that the Veteran does not receive any treatment and does not take any medication. PFT post-bronchodilator results were FVC 86% predicted, FEV-1 88.8% predicted, FEV-1/FVC 81% predicted, and DLCO 83% predicted. The examiner remarked that it was a "normal cardiopulmonary exam." 

The Veteran submitted a statement in August 2014 expressing disagreement with the result of the VA examination and contending that the examination was incomplete because it did not perform testing to measure one lung against the other. However, the examiner performed all testing required for evaluation of respiratory disabilities under the VA rating system. The Board notes that the ratings are based on the functional impairment caused by the disability, meaning that it is total lung function that is relevant for rating purposes, not the impairment of one lung in relation to the other. 38 C.F.R. § 4.10.  The assertion in this case is an attempt to modify the rating schedule.  The Board is bound by the law and regulations.

Here, the Veteran's PFT testing results do not warrant a compensable rating. In order to warrant a 10 percent rating, one of the PFT test results must be under 80 percent. The Veteran's results were all above 80 percent, resulting in a noncompensable rating. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against a compensable rating for the Veteran's nodule of the right lung with scarring. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an effective date prior to July 17, 2009 is denied.

Entitlement to an initial compensable rating for nodule of the right lung with scarring is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


